{¶ 39} Each of the six indictments in this case set forth each and every element of the offense and each and every required enhancing circumstance, together with the specific Revised Code section applicable thereto and the specified degree of felony charged for each alleged offense. There is no question that the indictments properly apprise the defendant, the trial court, and this court as to every aspect of the charged offenses.
 {¶ 40} At the conclusion of the trial, the jury instructions read to the jury by the trial court followed and referred to each and every element of the six indicted counts, including each and every enhancement element, whether as to the amount of the drug, use of a motor vehicle, being within 1,000 feet of a school, or within 100 feet of a juvenile, as applicable to each count. A written copy of the jury instructions was submitted to the jury for use in its deliberations. It is not clear whether the written indictments were submitted to the jury.
 {¶ 41} The jury issued six separate verdict forms, one for each of the six' counts of the indictment. Each verdict form recited that the jury found the defendant guilty of the properly named charge with the properly named drug if applicable, "as charged in count one, two, three, four, five, and six of the Indictment," respectively. On the record in this case, there is no possibility of any misunderstanding by the defendant, the trial court, the reviewing court, any member of the criminal justice system or the public, as to what offenses and specific enhancements the defendant was charged with, what offenses and specific enhancements the defendant was tried upon, what offenses and specific enhancements were submitted to the jury, and what offenses and specific enhancements the defendant was convicted of by the jury, and sentenced upon by the trial court.
 {¶ 42} One could argue that the verdict forms in this case could be rendered even more specific had they reiterated the precise Revised Code sections for each offense. However, a verdict form that merely recites the degree of felony associated with an offense is clearly not as specific as the verdicts in this case, does not serve any of the purposes of appraisal as well as the verdicts in this case do — and in fact, under the current complexities of the various criminal statutes, *Page 559 
would likely require some further degree of legal research in order to become even minimally ascertainable.
 {¶ 43} Thus, there is no rational basis for a rule of judicial or statutory construction that permits merely reciting the degree of felony associated with each offense in a verdict form, but finds plain error for lack of specificity in the verdicts rendered in this case. Nor is there any rational basis for a rule that does not permit an examination of the indictment, the trial record, or the jury instructions in determining the sufficiency of a jury verdict. Nevertheless, because the authorities set forth in the majority opinion demonstrate that Ohio Supreme Court has clearly chosen to embrace both of these rules, I am compelled to concur in the judgment of the majority in this case.